              Case 5:16-cv-06440-EJD Document 83 Filed 02/12/19 Page 1 of 5



 1   Jahan C. Sagafi (State Bar No. 224887)           Rosemarie T. Ring (State Bar No. 220769)
     Relic Sun (State Bar No. 306701)                 Jonathan H. Blavin (State Bar No. 230269)
 2   OUTTEN & GOLDEN LLP                              Elizabeth A. Kim (State Bar No. 295277)
     One California Street, 12th Floor                MUNGER, TOLLES & OLSON LLP
 3   San Francisco, CA 94111                          560 Mission St, 27th Floor
     Telephone: (415) 638-8800                        San Francisco, CA 95105-2907
 4   Facsimile: (415) 638-8810                        Telephone: (415) 512-4000
     Email: jsagafi@outtengolden.com                  Facsimile: (415) 512-4777
 5   Email: rsun@outtengolden.com                     E-mail: rose.ring@mto.com
                                                      E-mail: jonathan.blavin@mto.com
 6   William Most (State Bar No. 279100)              E-mail: elizabeth.kim@mto.com
     LAW OFFICE OF WILLIAM MOST
 7   637 Kerlerec St.                                 Attorneys for Defendant Facebook, Inc.
     New Orleans, LA 70116
 8   Phone: (504) 509-5023
     Email: williammost@gmail.com
 9
     Jason R. Flanders (State Bar No. 238007)
10   AQUA TERRA AERIS LAW GROUP
     490 43rd St., Ste. 108
11   Oakland, CA 94609
     Phone: (916) 202-3018
12   Email: jrf@atalawgroup.com
     Email: smkh@atalawgroup.com
13
     Attorneys for Plaintiffs and Proposed
14   Class Members
     [Additional counsel listed on signature page]
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
17
      SUZANNE-JULIETTE MOBLEY, DANIEL                 Case No. 16-cv-06440-EJD
18    MANRIQUEZ, and VICTOR ONUOHA, on
      behalf of themselves and all others similarly
19    situated,                                       STIPULATION
                                                      AND [PROPOSED] ORDER
20           Plaintiffs,
      vs.
21
      FACEBOOK, INC.,
22
             Defendant.
23

24


                                                                                       STIPULATION
                                                                             AND [PROPOSED] ORDER
                                                                            CASE NO. 16-CV-06440-EJD
              Case 5:16-cv-06440-EJD Document 83 Filed 02/12/19 Page 2 of 5



 1          WHEREAS, a hearing on Facebook’s Motion to Dismiss Plaintiffs’ First Amended

 2   Complaint is currently scheduled for February 28, 2019;

 3          WHEREAS, since submission of their joint status report on January 14, 2019 (ECF No. 82),

 4   Plaintiffs Suzanne-Juliette Mobley, Daniel Manriquez, and Victor Onuoha (“Plaintiffs”) and

 5   Defendant Facebook, Inc. (“Facebook”) have engaged in frequent and productive discussions

 6   concerning settlement and are making progress toward settlement;

 7          NOW THEREFORE, it is hereby STIPULATED AND SO ORDERED:

 8          1. The hearing on Facebook’s Motion to Dismiss Plaintiffs’ First Amended Complaint

 9             previously scheduled for February 28, 2019 is vacated;

10          2. The parties shall submit a joint status report on or before March 18, 2019.

11             IT IS SO STIPULATED.

12    Dated: February 12, 2019                      By: __________/s/___Jahan C. Sagafi______
                                                    Jahan C. Sagafi
13
                                                    Jahan C. Sagafi (State Bar No. 224887)
14                                                  Relic Sun (State Bar No. 306701)
                                                    OUTTEN & GOLDEN LLP
15                                                  One California Street, 12th Floor
                                                    San Francisco, CA 94111
16                                                  Telephone: (415) 638-8800
                                                    Facsimile: (415) 638-8810
17                                                  E-mail: jsagafi@outtengolden.com
                                                    E-mail: rsun@outtengolden.com
18
                                                    Adam T. Klein (admitted pro hac vice)
19                                                  OUTTEN & GOLDEN LLP
                                                    685 Third Avenue, 25th Floor
20                                                  New York, New York 10017
                                                    Telephone: (212) 245-1000
21                                                  Facsimile: (646) 509-2060
                                                    E-mail: atk@outtengolden.com
22

23

24
                                                     -1-                                   STIPULATION
                                                                                 AND [PROPOSED] ORDER
                                                                                CASE NO. 16-CV-06440-EJD
             Case 5:16-cv-06440-EJD Document 83 Filed 02/12/19 Page 3 of 5



 1                                         P. David Lopez (admitted pro hac vice)
                                           Peter Romer-Friedman (admitted pro hac vice)
 2                                         OUTTEN & GOLDEN LLP
                                           601 Massachusetts Ave. NW
 3                                         Second Floor West
                                           Washington, DC 20001
 4                                         Telephone: (202) 847-4400
                                           Facsimile: (646) 952-9114
 5                                         E-mail: pdl@outtengolden.com
                                           E-mail: prf@outtengolden.com
 6
                                           William Most (State Bar No. 279100)
 7                                         LAW OFFICE OF WILLIAM MOST
                                           637 Kerlerec St.
 8                                         New Orleans, LA 70116
                                           Phone: (504) 509-5023
 9                                         Email: williammost@gmail.com

10                                         Jason R. Flanders (State Bar No. 238007)
                                           AQUA TERRA AERIS LAW GROUP
11                                         490 43rd St., Ste. 108
                                           Oakland, CA 94609
12                                         Phone: (916) 202-3018
                                           Email: jrf@atalawgroup.com
13
                                           Counsel for Plaintiffs and proposed Class Members
14
     Dated: February 12, 2019              By: _________/s/__Rosemarie T. Ring___
15                                                     Rosemarie T. Ring

16                                         Rosemarie T. Ring (State Bar No. 220769)
                                           Jonathan H. Blavin (State Bar No. 230269)
17                                         Elizabeth A. Kim (State Bar No. 295277)
                                           MUNGER, TOLLES & OLSON LLP
18                                         560 Mission St, 27th Floor
                                           San Francisco, CA 95105-2907
19                                         Telephone: (415) 512-4000
                                           Facsimile: (415) 512-4777
20                                         E-mail: rose.ring@mto.com
                                           E-mail: jonathan.blavin@mto.com
21                                         E-mail: elizabeth.kim@mto.com

22                                         Attorneys for Defendant Facebook, Inc

23

24
                                           -2-                                  STIPULATION
                                                                      AND [PROPOSED] ORDER
                                                                     CASE NO. 16-CV-06440-EJD
              Case 5:16-cv-06440-EJD Document 83 Filed 02/12/19 Page 4 of 5



 1   Dated:                                 IT IS SO ORDERED:

 2

 3                                          ____________________________
                                            Honorable Edward J. Davila
 4                                          United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                            -3-                             STIPULATION
                                                                  AND [PROPOSED] ORDER
                                                                 CASE NO. 16-CV-06440-EJD
               Case 5:16-cv-06440-EJD Document 83 Filed 02/12/19 Page 5 of 5



 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2          I, Rosemarie T. Ring, am the ECF User whose ID and password are being used to file this

 3   document. I hereby attest that concurrence in the filing of this document has been obtained from the

 4   signatories.

 5                                                             /s/ Rosemarie T. Ring
                                                            Rosemarie T. Ring
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     -4-                                   STIPULATION
                                                                                 AND [PROPOSED] ORDER
                                                                                CASE NO. 16-CV-06440-EJD
